—Order, Family Court, New York County (Ruth Jane Zuckerman, J.), entered December 24, 1991 which, to the extent appealed from, denied petitioner’s objections and confirmed those portions of the September 3, 1991 decision and order of the Hearing Examiner, which directed respondent to pay child support in the amount of $246 per week and to pay 94% of child care and unreimbursed medical expenses on behalf of the child, and denied petitioner’s request that respondent be required to purchase life insurance for the benefit of the child, unanimously affirmed, without costs.
The Family Court did not abuse its discretion by declining to award support in addition to the amount of respondent’s basic support obligation, as properly calculated pursuant to Family Court Act § 413 (1) (c). The Hearing Examiner and the Family Court fully considered the appropriate factors and the relative incomes and living conditions of the parties, and there is no evidence that the amount awarded was unjust or inappropriate (see, Family Ct Act § 413 [1] [f]), or that it failed to meet the reasonable support requirements of the child (see, Reiss v Reiss, 170 AD2d 589, 591, lv dismissed 78 NY2d 908, lv denied 79 NY2d 758). With respect to the issue of insurance on respondent’s life (cf., Matter of Kathy G. J. v Arnold D., 116 AD2d 247, 258-259), there is no precedent or statutory authority for such an award within the context of proceedings under article 5 of the Family Court Act (cf., Matter of Kathy G. J. v Arnold D., 116 AD2d 247, 258-259, supra). Concur— Wallach, J. P., Kupferman, Ross and Kassal, JJ.